United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                        February 9, 2011

                                             Before

                              JOEL M. FLAUM, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 08‐4164

BOARD  OF  REGENTS  OF  THE                           Appeal from the United States District
UNIVERSITY OF WISCONSIN SYSTEM,                       Court for the Western  District
           Plaintiff‐Appellee,                        of Wisconsin

       v.                                             No. 07 C 665

PHOENIX  INTERNATIONAL                                Barbara B. Crabb, 
SOFTWARE, INC.,                                       Judge.
           Defendant‐Appellant.



                                           O R D E R

      The petition for rehearing is GRANTED. The opinion previously issued on 
December 28, 2010 is WITHDRAWN. The panel will rehear this case on March 30, 2011, with
20 minutes per side allowed for argument.

       Supplemental  briefing,  not  to  exceed  20  pages,  will  be  allowed  on  the  following
questions: 

1.  Whether the district court erred in concluding that plaintiff‐appellee Board of Regents of the
University of Wisconsin (Wisconsin) did not waive any sovereign immunity it may have had
to the counterclaims asserted by defendant‐appellant Phoenix International Software (Phoenix),
or otherwise consent to their adjudication in this case?
No. 08‐4164                                                                                Page 2

2.      Whether  the  counterclaims  brought  by  Phoenix  against  Wisconsin  are  compulsory  or
permissive counterclaims under FED. R. CIV. P. 13?

        The simultaneous briefs are due not later than March 8, 2011.  The rehearing argument
will focus on these questions.